OPINION OF THE COURT
Per Curiam.
Respondent Jeffrey M. Schwartz was admitted to the practice of law in New York by the Appellate Division, Second Judicial Department, on March 19, 1969, as Jeffrey Mark Schwartz.
*299The Departmental Disciplinary Committee (DDC) has been investigating a complaint of professional misconduct against respondent concerning an incident in which he misappropriated the proceeds of two checks representing the settlement of an insurance claim on behalf of a client, and converted the funds to his own use. At a time after the commencement of the DDC investigation, respondent voluntarily made full restitution to the client.
Respondent has submitted an affidavit, dated February 21, 1989, in which he seeks to resign from the Bar.
This affidavit fully complies with the requirements of 22 NYCRR 603.11. In the affidavit respondent states that he is aware that he is the subject of a proceeding pending before the Departmental Disciplinary Committee and that he cannot successfully defend himself on the merits against those charges, that he is resigning freely and voluntarily, without any coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Respondent’s resignation was submitted for review to a Hearing Panel of the DDC which, after due consideration, recommended that this court accept respondent’s resignation.
Accordingly, this court accepts respondent’s resignation from the Bar, and it is ordered that respondent’s name be stricken from the roll of attorneys.
Kupferman, J. P., Carro, Asch, Ellerin and Smith, JJ., concur.
Respondent’s resignation is accepted and filed and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective August 3, 1989. The order of this court entered herein on July 27, 1989 [M-2225], and the Per Curiam opinion filed therewith [see, 148 AD2d 201], are recalled and vacated.